Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 13, 15, 18, 20, 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 9-12, the applicant asserts that “Kuhn does not describe an electronic device including a communication interface that receives a request for calculation of an offset value from the base station or the at least . 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 13, 18, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUHN et al. (US 20150103817) in view of LEE et al. (US 20180213499 supported by provisional 62190720 filed on 07/09/2015) and KIM et al. (US 20060034250).

Regarding claim 1, KUHN teaches an electronic device (fig. 1, 115) comprising: 
a communication interface configured to receive synchronization signals transmitted from each of a plurality of devices (par. 6, 60: "GTS may aggregate multiple sources of absolute and/or relative time"), wherein one of the synchronization signals is a Global Navigation Satellite System (GNSS) signal received from a Global Positioning System (GPS) satellite (par. 6, 60: "including GPS"), wherein the plurality of devices include the GPS satellite, a base station (fig. 7, par. 54, 57, 60, 87, 89: "including GPS" and base station), wherein the communication interface receives a request for calculation of an offset value (par. 7, 10, 49, 50, 69, 70, 104, 107, 110, 119; receiving updates from the global time system (GTS) and computing offsets for communication events relative to a local clock based on the updated global time values and the communication event times relative to the GTB); and 
circuitry configured to select at least one synchronization signal from among the synchronization signals to perform a synchronization process (par. 6, 60: "select the most accurate source"); 
calculate the offset value (par. 7, 10, 49, 50, 69, 70, 104, 107, 110, 119; computing offsets for communication events relative to a local clock based on the updated global time values and the communication event times relative to the GTB);
perform the synchronization process based on the at least one selected synchronization signal and the calculated offset value (par. 6, 60, 61: “manage local clock drift in-between receipt of GPS signals using relative timing of WWAN signals …receiving updates from the GTS and computing offsets for communication events relative to a local clock based on the updated global time values and the communication event times relative to the GTB…”).
However, KUHN does not teach wherein the plurality of devices include at least a roadside unit (RSU), and at least a vehicle-mounted electronic device; control the communication interface to transmit a synchronization signal.
(fig. 6, par. 109, 110, 117, RSU, base station (BS), UE installed on a vehicle (V-UE), GPS ); circuitry configured to select at least one synchronization signal from among the synchronization signals to perform a synchronization process based on a determination that the electronic device is moving to an area where the synchronization signals from the base station and the GPS satellite do not reach the electronic device (par. 123, 124, 125, 128, when in a tunnel and unable to successfully receive a GPS signal, using the FASN_VUE to maintain GPS or cellular synchronization); control the communication interface to transmit a synchronization signal (par. 124, SUSN_VUE transmit an SLSS additionally in order to assist a synchronization).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KUHN to relay and source the synchronization.
The motivation would have been to provide redundancy of synchronization for nearby nodes. 
However, KUHN and LEE do not teach wherein the communication interface receives a request from the base station or the at least a RSU;
But, KIM et al. (US 20060034250) in a similar or same field of endeavor teaches wherein the communication interface receives a request for calculation of an offset value from the base station or the at least a RSU (par. 31, 68, in response to receive ranging request message for the BS, determine the degree of update of the inner clock);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of KUHN and LEE for the base station to initiate the updating of the clock of the device.
The motivation would have been to synchronize the device with the no gps receiver with the gps. 

Regarding claim 2, KUHN does not teach the electronic device of claim 1, wherein the plurality of devices include at least one of a mobile communication device.
But, LEE in a similar or same field of endeavor teaches wherein the plurality of devices include at least one of a mobile communication device (par. 124, VUE).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KUHN and KIM to utilize in V2X.
The motivation would have been to provide wide range of safety, mobility, and environmental benefits in vehicle system. 

Regarding claim 3, KUHN does not teach the electronic device of claim 1, wherein the synchronization signals include at least a Primary Sidelink Synchro- nization Signal (PSSS) and a Secondary Sidelink Synchronization Signal (SSSS).
(par. 158).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KUHN and KIM to utilize PSSS and SSSS.
The motivation would have been to provide wide range of safety, mobility, and environmental benefits in vehicle system. 

Regarding claim 13, KUHN does not teach the electronic device of claim 1, wherein the circuitry is configured to select the at least one synchronization signal based on a signal quality corresponding to each of the received synchronization signals.
But, LEE in a similar or same field of endeavor teaches wherein the circuitry is configured to select the at least one synchronization signal based on a signal quality corresponding to each of the received synchronization signals (par. 123, 124, 125, 128, 131, the GPS and cellular synchronization based on the signal quality).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KUHN and KIM to utilize the signal quality.
The motivation would have been to provide wide range of safety, mobility, and environmental benefits in vehicle system. 

Regarding claim 18, KUHN does not teach the electronic device of claim 1, wherein the electronic device is configured for vehicle-to-X (V2X) communication.
	But, LEE in a similar or same field of endeavor teaches wherein the electronic device is configured for vehicle-to-X (V2X) communication (par. 123, V2X comunication).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KUHN and KIM to utilize in V2X.
The motivation would have been to provide wide range of safety, mobility, and environmental benefits in vehicle system. 

Regarding claim 20, KUHN does not teach the electronic device of claim 1, wherein the electronic device is configured to be implemented in at least one of a vehicle, motorcycle, marine vessel, aircraft or bicycle.
But, LEE in a similar or same field of endeavor teaches wherein the electronic device is configured to be implemented in at least one of a vehicle, motorcycle, marine vessel, aircraft or bicycle (fig. 6, par. 109, 110, 117, UE installed on a vehicle (V-UE)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KUHN and KIM to utilize in V2X for vehicle.
The motivation would have been to provide wide range of safety, mobility, and environmental benefits in vehicle system. 

Regarding claim 22, KUHN teaches a method performed by an electronic device (fig. 1, 115), the method comprising: selecting at least one synchronization signal from among a plurality of synchronization signals (par. 6, 60: "GTS may aggregate multiple sources of absolute and/or relative time") transmitted from each of a plurality of devices to perform a synchronization process (par. 6, “track source state transitions (e.g. entering and exiting GPS coverage”), wherein one of the synchronization signals is a Global Navigation Satellite System (GNSS) signal received from a Global Positioning System (GPS) satellite (par. 6, 60: "including GPS"), wherein the plurality of devices include the GPS satellite, a base station (fig. 7, par. 54, 57, 60, 87, 89: "including GPS" and base station); 
receiving a request for calculation of an offset value (par. 7, 10, 49, 50, 69, 70, 104, 107, 110, 119; receiving updates from the global time system (GTS) and computing offsets for communication events relative to a local clock based on the updated global time values and the communication event times relative to the GTB);
calculating the offset value  (par. 7, 10, 49, 50, 69, 70, 104, 107, 110, 119; computing offsets for communication events relative to a local clock based on the updated global time values and the communication event times relative to the GTB);
and performing the synchronization process based on the at least one selected synchronization signal and the calculated offset value (par. 6, 60, 61: “manage local clock drift in-between receipt of GPS signals using relative timing of WWAN signals …receiving updates from the GTS and computing offsets for communication events relative to a local clock based on the updated global time values and the communication event times relative to the GTB…”).
However, KUHN does not teach wherein the plurality of devices include at least a roadside unit (RSU), and at least a vehicle-mounted electronic device; where the synchronization signals from the base station and the GPS satellite do not reach the electronic device; control the communication interface to transmit a synchronization signal.
But, LEE et al. (US 20180213499) in a similar or same field of endeavor teaches wherein the plurality of devices include the GPS satellite, a base station, at least a roadside unit (RSU), and at least a vehicle-mounted electronic device (fig. 6, par. 109, 110, 117, RSU, base station (BS), UE installed on a vehicle (V-UE), GPS ); circuitry configured to select at least one synchronization signal from among the synchronization signals to perform a synchronization process based on a determination that the electronic device is moving to an area where the synchronization signals from the base station and the GPS satellite do not reach the electronic device (par. 123, 124, 125, 128, when in a tunnel and unable to successfully receive a GPS signal, using the FASN_VUE to maintain GPS or cellular synchronization); control the communication interface to transmit a synchronization signal (par. 124, SUSN_VUE transmit an SLSS additionally in order to assist a synchronization).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KUHN to relay and source the synchronization.

However, KUHN and LEE do not teach receiving a request from the base station or the at least a RSU;
But, KIM et al. (US 20060034250) in a similar or same field of endeavor teaches receiving a request for calculation of an offset value from the base station or the at least a RSU (par. 31, 68, in response to receive ranging request message for the BS, determine the degree of update of the inner clock);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of KUHN and LEE for the base station to initiate the updating of the clock of the device.
The motivation would have been to synchronize the device with the no gps receiver with the gps. 

Claims 15, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUHN et al. (US 20150103817), LEE et al. (US 20180213499 supported by provisional 62190720 filed on 07/09/2015), and KIM et al. (US 20060034250), as applied to claim 1, 22 above, and further in view of KAUR et al. (US 20170142741).

Regarding claim 15, KUHN does not teach the electronic device of claim 1, wherein the circuitry is configured to: control performing Device-to-Device (D2D) communication directly with another electronic device; determine that a synchronization 
But, KAUR et al. (US 20170142741) in a similar or same field of endeavor teaches wherein the circuitry is configured to: control performing Device-to-Device (D2D) communication directly with another electronic device (par. 86, D2D communication); 
determine that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received (par. 97, 98, 108, 109, the signal has exceeds a configured threshold but does not receive to indicate that the WTRU is out-of-coverage using the synchronization signal as indicated by par. 106); and 
control the communication interface to transmit a synchronization signal at a timing different from transmission of a synchronization signal from the other vehicle-mounted device (par. 84, 85, 120, relay the synchronization signal or transmitting the synchronization signal with resource based on the Index id and reception resource pool is different than the transmission resource pool as indicated by par. 90, 93, 129, 187, 188, 197, which would indicating the reception of the synchronization signals and transmitting of synchronization signal is different that is from wireless router or base station or eNode B in localized area of a vehicle as in par. 47, 88).

The motivation would have been to provide redundancy of synchronization for nearby nodes. 

Regarding claim 23, KUHN does not teach the electronic device of claim 1, wherein the circuitry is configured to determine that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received.
But, KAUR et al. (US 20170142741) in a similar or same field of endeavor teaches wherein the circuitry is configured to determine that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received (par. 97, 98, 108, 109, the signal has exceeds a configured threshold but does not receive to indicate that the WTRU is out-of-coverage using the synchronization signal as indicated by par. 106);  
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KAUR in the system of the KUHN, LEE, and KIM to relay and source the synchronization.
The motivation would have been to provide redundancy of synchronization for nearby nodes. 

Regarding claim 24, KUHN does not teach the method of claim 22, the method further comprising: determining that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received.
But, KAUR et al. (US 20170142741) in a similar or same field of endeavor teaches determining that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received (par. 97, 98, 108, 109, the signal has exceeds a configured threshold but does not receive to indicate that the WTRU is out-of-coverage using the synchronization signal as indicated by par. 106);  
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KAUR in the system of the KUHN, LEE, and KIM to relay and source the synchronization.
The motivation would have been to provide redundancy of synchronization for nearby nodes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freda et al. (US 20150181546) teaches UE receives synchronization signal and frequency offset correction, which UE readjusts Ue's transmission frequency (par. 228, 276).
PALANKI et al. (US 20110176483) teaches astorage unit 1194 may store time difference information received from devices, time offsets for base stations, and/or other (par. 113).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/14/2021